Pee Cueiam.
The appeal is from a judgment in favor of the plaintiff in the sum of $100 on four promissory notes for $25 each, and we think must be disposed of on technical grounds. The specification of determinations in the District Court are six in number. The first three allege error in allowing various witnesses to testify as to matters named but without reciting the questions and answers which are claimed to be incompetent; the fourth and fifth state no judicial ruling; the sixth that there was error in entering the judgment. None of these, with the possible exception of the sixth, under our cases states a good ground of appeal. Booth v. Keegan, 108 N. J. L. 538; 159 Atl. Rep. 402; Golden Realty Corp. v. Grant Building and Loan Association, 109 N. J. L. 129; 160 Atl. Rep. 499.
If we accept the sixth specification, which is that “the court below erred in entering judgment for the plaintiff on the *555main case and on the counter-claim without legal evidence to support said judgments/’ as adequately presenting a ruling in the court below for our consideration, it is nevertheless without merit. As the case stood there was evidence to support the judgment as entered, and while objections were made to the admission and rejection of evidence in the cause and such objections were overruled, the rulings thereon are not adequately presented. With the case as it stood the judgment in favor of the plaintiff was without legal error, and is affirmed, with costs.